Case 1:20-cv-01943-TWP-DML Document 16 Filed 11/20/20 Page 1 of 5 PageID #: 42




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ZACHARY LOUIS EMILE WATTERSON,                        )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )      No. 1:20-cv-01943-TWP-DML
                                                      )
INDIANA DEPT OF CORRECTIONS,                          )
J. JONES Chaplain,                                    )
LOTZ Chaplain,                                        )
STANLEY KNIGHT,                                       )
I. RANDOLPH,                                          )
                                                      )
                             Defendants.              )

               Order Screening Complaint, Dismissing Insufficient Claims, and
                               Directing Issuance of Process

       Plaintiff Zachary Watterson, at relevant times an inmate at Plainfield Correctional

Facility ("PCF"), filed this action pursuant to 42 U.S.C. § 1983. Because Mr. Watterson is a

"prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen his complaint before service on the defendants.

                                          I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion

of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary

relief against a defendant who is immune from such relief. In determining whether the complaint

states a claim, the Court applies the same standard as when addressing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
Case 1:20-cv-01943-TWP-DML Document 16 Filed 11/20/20 Page 2 of 5 PageID #: 43




        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3 d

768, 776 (7th Cir. 2015) (internal quotation omitted).

                                         II. The Complaint

        Mr. Watterson names five defendants: 1) Indiana Department of Corrections; 2) Chaplain

J. Jones; 3) Chaplain Lotz; 4) Stanley Knight; and 5) I. Randolph. He seeks damages and

injunctive relief.

        Mr. Watterson is Jewish. Upon his arrival at PCF on October 11, 2019, he requested to be

placed on the Jewish Services Count letter. Chaplain Lotz told Mr. Watterson that there were n o

Jewish services at PCF due to the small Jewish population. Mr. Watterson was told that there had

to be a certain number of participants for services to be made available, and that because th ere

was no facilitator, he would have to provide his own. Mr. Watterson is a member of an

organization called Aleph Institute who offers facilitators to IDOC, but Mr. Watterson f eels h e

should not be responsible for providing his own facilitator.1 Chaplain Lotz told Mr. Watterso n

that if a donation (presumably of religious materials or funds to purchase materials) was sent to

Mr. Watterson, Chaplain Lotz would reject it, or "throw it in the back of the chapel" and not give

it to Mr. Watterson. Dkt. 1 at 3. Chaplain Lotz would also tell the donor to send the donation to a

better cause because Mr. Watterson was the only Jewish inmate at PCF, so the donor should "use

the donations more wisely." Id.

        Mr. Watterson has been unable to participate in any Jewish services at PCF. At one point,

his request to worship was rejected because no worship services were being held in the chapel

1 His attached exhibit also indicates that he attempted to provide his own facilitator, but the chaplains
rejected him or her for not being on an approved list. Dkt. 1-1.
Case 1:20-cv-01943-TWP-DML Document 16 Filed 11/20/20 Page 3 of 5 PageID #: 44




due to the COVID-19 pandemic. However, services for other religions have since resumed.

Mr. Watterson feels "violated, singled out, and punished" for being Jewish. Id. He has suffered

emotional and psychological problems from his inability to practice his religious beliefs.

        Mr. Watterson seeks damages and injunctive relief. For injunctive relief, he wants all

Indiana Department of Correction facilities to offer Jewish services and for donations to be

accepted from approved vendors.

        After Mr. Watterson filed his complaint, he was transferred to Edinburgh Correctional

Facility. 2

                                           III. Discussion

        Mr. Watterson's First Amendment free exercise and Fourteenth Amendment equal

protection claims shall proceed against Chaplain Lotz and Chaplain Jones in their individual

capacities. See Miller v. Smith, 220 F.3d 491, 494 (7th Cir. 2000) ("Where the plaintiff seeks

injunctive relief from official policies or customs, the defendant has been sued in her official

capacity; where the plaintiff alleges tortious conduct of an individual acting under color of state

law, the defendant has been sued in her individual capacity.").

        Mr. Watterson's claim for injunctive relief shall proceed against the Indiana Department

of Correction and Warden Knight in his official capacity. See Gonzalez v. Feinerman, 663 F.3 d

311, 315 (7th Cir. 2011) (The proper government defendant in an injunctive relief action is the

official "who would be responsible for ensuring that any injunctive relief is carried out.") (citin g

Feit v. Ward, 886 F.2d 848, 858 (7th Cir. 1989)). Although any claims for injunctive relief

specific to PCF may be moot due to Mr. Watterson's transfer to another facility, he must be given

the opportunity to develop facts concerning his likelihood of being transferred back to PCF.

2 See Indiana Department of Correction, Offender Search, https://www.in.gov/apps/indcorrection/ofs/ofs
(last visited Nov. 19, 2020).
Case 1:20-cv-01943-TWP-DML Document 16 Filed 11/20/20 Page 4 of 5 PageID #: 45




Neely-Bey Tarik-El v. Conley, 912 F.3d 989, 1005 (7th Cir. 2019) (citing Young v. Lane, 922

F.2d 370, 373–74 (7th Cir. 1991)).

       Additionally, the Religious Land Use and Institutionalized Persons Act ("RLUIPA"), 4 2

U.S.C. §§ 2000cc et seq., confers greater religious rights on inmates than the Free Exercise

Clause has been interpreted to do. See 42 U.S.C. § 2000cc-1; Cutter v. Wilkinson, 544 U.S. 709,

714–17 (2005). Although Mr. Watterson does not mention RLUIPA, he is proceeding pro se and

in such cases the Court interprets the First Amendment claim to include the statutory claim. Ortiz

v. Downey, 561 F.3d 664, 670 (7th Cir. 2009). Only injunctive relief is available under RLUIPA.

See Nelson v. Miller, 570 F.3d 868, 889 (7th Cir. 2009), abrogated on other grounds by Jones v.

Carter, 915 F.3d 1147 (7th Cir. 2019). Thus, claims under the RLUIPA shall proceed against

the Indiana Department of Correction and Warden Knight.

       Any claims against I. Randolph and Warden Knight in their individual capacities are

dismissed. "Individual liability under § 1983 . . . requires personal involvement in the alleged

constitutional deprivation." Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017)

(internal quotation and citation omitted). Mr. Watterson includes no factual allegations that

demonstrate Warden Knight or I. Randolph deprived Mr. Watterson of his ability to practice his

religion.

       Any claim against the Indiana Department of Correction for damages is dismissed. Th e

Eleventh Amendment bars private lawsuits for damages in federal court against a state that has

not consented. Joseph v. Board of Regents of University of Wisconsin System, 432 F.3d 746, 748

(7th Cir. 2005). An agency of the state enjoys that same immunity. Nuñez v. Indiana Dep't of

Child Services, 817 F.3d 1042, 1044 (7th Cir. 2016).
Case 1:20-cv-01943-TWP-DML Document 16 Filed 11/20/20 Page 5 of 5 PageID #: 46




       This summary of claims includes all the viable claims identified by the Court. If

Mr. Watterson believes that additional claims were alleged in the complaint, but not identified by

the Court, he shall have through December 21, 2020, in which to identify those claims.

                                     IV. Service of Process

       The clerk is directed to terminate I. Randolph as a defendant.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

1) Indiana Department of Corrections; 2) Chaplain J. Jones; 3) Chaplain Lotz; 4) Stanley Knight

in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1], exhibit,

dkt. [1-1], applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons

and Waiver of service of Summons), and this Order.

       IT IS SO ORDERED.

      Date:     11/20/2020


Distribution:

ZACHARY LOUIS EMILE WATTERSON
227246
EDINBURGH - CF
EDINBURGH CORRECTIONAL FACILITY
Inmate Mail/Parcels
P.O. Box 470
Edinburgh, IN 46124

Electronic Service to Indiana Department of Correction, Central Office:

Indiana Department of Correction

Electronic Service to Indiana Department of Correction Employees at Plainfield Correctional
Facility:

Chaplain J. Jones
Chaplain Lotz
Warden Stanley Knight
